DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 42-46, 48, 50, 58 directed to an invention non-elected without traverse in the response filed 7-29-2019.  Accordingly, claims 42-46, 48, 50, 58 have been cancelled by Examiner’s amendment below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 42-46, 48, 50 and 58 have been cancelled. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 38, Ozaki et al. US 20130243687 teaches a method of carbonizing an organic substance with a transition metal.  The reference teaches a reaction zone comprising chromium, for thermal treatment (Para [0024] [0033] [0034]).  The reference further teaches the significance of using quartz wool in the top and bottom of the reaction tube to keep the sample from scattering (Para [0085]). However, there is no teaching or suggestion for arranging a quartz layer between the chromium and the outlet of the pyrolysis reactor; wherein the quartz layer includes quartz wool with a layer of quartz, ceramic or glassy carbon chippings arranged next to the quartz layer nor would it be obvious to do so. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857. The examiner can normally be reached M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED T IQBAL/Examiner, Art Unit 1736   

/STEVEN J BOS/Primary Examiner, Art Unit 1736